t c summary opinion united_states tax_court gary paul rush petitioner v commissioner of internal revenue respondent docket no 04557-01s filed date gary paul rush pro_se t richard sealy iii and catherine s tyson for respondent vasquez judge this case was heard pursuant to the provisions of section in effect at the time petitioner filed the petition the decision to be entered is not reviewable unless otherwise indicated all subsequent section references are to the internal_revenue_code for the relevant year by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure the sole issue for decision is whether petitioner is liable for a 10-percent additional tax pursuant to sec_72 on distributions he received totaling dollar_figure from his three qualified_retirement_plans background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in las cruces new mexico petitioner is employed as a rural mail carrier in las cruces petitioner had investments in three qualified_retirement_plans in petitioner cashed out these plans he received dollar_figure from nationsbank n a dollar_figure from franklin templeton trust co and dollar_figure from ids life ins co petitioner wa sec_53 years old when he received the distributions petitioner received three forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for reflecting the distributions petitioner reported the distributions on his federal_income_tax amounts are rounded to the nearest dollar return petitioner did not report the 10-percent additional tax petitioner used the distributions to pay down debt on his credit cards he also invested some of the money petitioner did not roll over any portion of the distribution into another ira or qualified retirement account petitioner did not receive the distributions on account of a disability as part of a series of substantially_equal_periodic_payments made for life or for medical_care discussion sec_72 provides for a 10-percent additional tax on early distributions from a qualified_retirement_plan the legislative purpose underlying the sec_72 tax is that ‘premature distributions from ira’s frustrate the intention of saving for retirement and sec_72 discourages this from happening ’ 111_tc_250 quoting 106_tc_337 a qualified_retirement_plan includes an ira see sec_408 sec_4974 it is undisputed that nationsbank n a franklin templeton trust co and ids life ins co were qualified_retirement_plans the 10-percent additional tax does not apply to certain distributions sec_72 excludes qualified_retirement_plan distributions from the 10-percent additional tax if the distributions are made on or after the date on which the employee attains the age of made to a beneficiary or to the estate of the employee on or after the death of the employee attributable to the employee's being disabled within the meaning of sec_72 part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary made to an employee after separation_from_service after attainment of age or dividends_paid with respect to stock of a corporation which are described in sec_404 sec_72 a limited exclusion is also available for distributions made to an employee for medical_care expenses see sec_72 petitioner has the burden of proving his entitlement to any of these exceptions 114_tc_259 petitioner testified that he used the distributions to reduce his debt although he reinvested some of the funds petitioner did not roll over any of the distributions into another qualified_retirement_plan indeed petitioner stated that he no longer had any iras the evidence shows that none of sec_7491 is effective for court proceedings arising in connection with examinations commencing after date petitioner does not contend that sec_7491 is applicable to his case further the resolution of this case does not depend on which party has the burden_of_proof the exceptions set forth in sec_72 apply in this case thus the early distributions made by petitioner are subject_to the additional 10-percent tax under sec_72 in reaching our holding we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
